 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAutomated Products, Inc. and United Brotherhood ofCarpenters & Joiners of America, AFL-CIO. Cases30-CA-4750 and 30-RC-3331May 21, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn February 23, 1979, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, General Counsel and Re-spondent filed exceptions and supporting briefs. TheCharging Party and Respondent filed answeringbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Automated Products, Inc.,Marshfield, Wisconsin, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.IT IS FURTHER ORDERED that the complaint be dis-missed as to any alleged violations of the Act notfound herein.I The Administrative Law Judge, in the section entitled "Threat to Elimi-nate the Night Shift," inadvertently refers to Williams as wegner. In thesection entitled "Wage Increase" he states that "Bell credibly testified that heoriginally considered April 10, as the effective date of the raise but he post-poned the effective date to April 17 because of the inability of the payrollclerk to implement the raise on or about April 10." The record, however,reflects that Bell had considered April 10 as an alternative date to announcea new wage scale to be implemented on April 17, and that he changed thedate of' the announcement to April 5 when the payroll clerk informed himthat April 10 would not give her enough lead time to put the raise into effecton April 17. These errors do not, however. affect he Administrative LawJudge's findings and conclusions which we adopt2 Member Murphy notes that the Administrative La, Judge cited Alvin J.Bart and Co., Inc., 236 NLRB 242 1978). in which she dissented, to supporthis admitting into evidence certain pretrial affidavits. While she agrees thatsaid statements were properly admitted, she does not rel) on that decision indoing so. The issue under consideration concerned the impeaching and dis-crediting of a witness' testimony and not establishing as fact a statement inthe affidavit contrary to the witness' testimony. Bart and Co, is, she holds.therefore irrelevant with respect o the matter for which it was cited by theAdministrative Law Judge.IT IS FURTHER ORDERED that the election held onJune 8, 1978, in Case 30-RC-3331 be, and it herebyis, set aside and that a new election be directedtherein as set forth below.[Direction of Second Election and Excelsior foot-note omitted from publication.]DECISIONSTA'IEMENI OF IHE CASETHOMAS R. WILKS, Administrative Law Judge: A hear-ing in this consolidated proceeding was held on October 3,1978, in Marshfield, Wisconsin, based upon a charge filedagainst Automated Products, Inc. (herein Respondent), onJune 16, 1978, by United Brotherhood of Carpenters &Joiners of America, AFL CIO (herein Union), and a com-plaint subsequently issued by the Regional Director alleg-ing that Respondent violated Section 8(a)(1) of the Na-tional Labor Relations Act, as amended, by announcingand effectuating a wage increase in order to frustrate unionorganizational activity: by threatening employees withplant closure, elimination of the night shift, and loss of jobsecurity if the Union were elected: by interrogating an em-ployee regarding union support; and by disseminating andmaintaining an invalid no-distribution rule.Pursuant to a petition filed on April 17, 1978, and aStipulation for Certification Upon Consent Election ex-ecuted by the parties and approved by the Regional Direc-tor on May 10, 1978, an election by secret ballot was held inCase 30-RC--3331 on June 8 in the following unit:All full-time and regular part-time production andmaintenance employees employed by the Employer atits 1812 Karau Drive, Marshfield, Wisconsin, location,including production related technicians andtruckdrivers; but excluding office clerical employees,managerial and professional employees, plant manag-ers. forepersons, guards and supervisors as defined inthe Act, and all other employees.The tally of ballots disclosed that of' approximately 68eligible voters, 24 casl ballots for and 36 cast ballots againstthe Union. Challenged ballots were not determinative. OnJune 13 the Union timely filed objections to conduct affect-ing the results of the election. On August 1, 1978, the Re-gional Director issued the Order Consolidating Cases andNotice of Hearing on Objections because of the identity ofissues raised by the objections with those issues raised bythe complaint. The objections are as follows:THE OBJE('IIONS(I) the emnployer/supervisory personnel stated thatthey would close the doors because the), couldn't af-ford the union.(3) the employer/supervisory personnel postedwage notice on raise which was not due until June.(4) statement was made to one employee that if hewanted job security vote "no" at the election.242 NLRB No. 80424 AUTOMATED PRODUCTS, INC.(5) employer/supervisory personnel threatened anemployee that if the union came in the night crewwould be done away with.**(8) by these and other actions, the employer/super-visory personnel interfered with the election.The objections did not explicitly refer to the maintenanceof an invalid no-distribution rule; however, Objection 8 al-leged interference with the election "by these and other ac-tions," and Respondent had filed no motion for a bill ofparticulars as to Objection 8, nor a motion to dismiss Ob-jection 8 on the grounds of lack of specificity. It is clear thatobjectionable conduct discovered by the Regional Directorduring the course of his investigation but which was notspecifically alleged as objectionable may nevertheless beconsidered by him. Thomas Products Co., Division ofThomas Industries, Inc., 169 NLRB 706 (1968). The Gen-eral Counsel alleges that all conduct alleged as violative ofthe Act interfered with the employees' free choice in theelection. Accordingly, I shall evaluate the allegation regard-ing the invalid no-distribution rule as election interferenceand objectionable conduct as well as whether it constitutesa violation of the Act.On the entire record in this case, including my observa-tion of the witnesses and their demeanor while testifying, inconsideration of the inherent probability of all aspects oftheir testimonies, and after due consideration of the briefssubmitted by all parties, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Wisconsin corporation, maintains its onlyplace of business in Marshfield, Wisconsin, where it is en-gaged in the manufacture of wood trusses. Respondentmeets an appropriate jurisdictional Board standard, and allparties agree and I find that it is an employer within Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. Wage IncreasesRespondent has been engaged in the manufacture of mo-bile home rafters for about 10 years. Such production in-volves products of standardized proportions and set pro-duction runs of relatively lengthy duration.In mid-September 1977 Respondent's operation com-menced a profound change by its entrance into the residen-tial and commercial roof truss business. This type of busi-ness entails different customers, different productionprocedures, different and varying sizes of products, and dif-ferent delivery dates, some of which involve a matter ofdays from the date of order to the actual delivery date.Concurrent with the change in business, there was also achange in management and personnel. John Bujalski washired as a general manager of marketing. In October 1977he became vice president of marketing. Bujalski hadbrought with him 4 years of experience at Mid-West Dis-tributors, a Division of the Menard Corporation where hewas a sales manager. Bujalski commenced the conversion ofthe nature of Respondent's business and the necessary ex-pansion of facilities and personnel that followed. Fromabout 38 employees in early spring of 1978, the ultimateemployment rose to the current 90 employees.' The existingtwo plants were augmented by the construction of a thirdplant which was completed in July 1978. By March 27, as aresult of a sales effort directed for new customers in theresidential and commercial field, Respondent experienced asurge in new work orders. During the last 10 days ofMarch, five to six new work orders were received for worknever previously performed by Respondent. Between April10 and May 10, 29 new employees were hired. In mid-Aprila night shift was initiated.John Bell was hired on February 3 as the corporate gen-eral manager whose varied duties included the overall su-pervision of production, sales, and the hiring of employees.He had been employed previously at Mid-West Distribu-tors as the truss plant manager and possessed some experi-ence in personnel and labor matters. Bell testified crediblythat upon his hire he conferred with Respondent's board ofdirectors and discussed his plans for the conversion process.He advised them that based upon his experience at Mid-West Distributors, the wages at Respondent were too low.and that higher wages were necessary to attract the largenumber of new employees that were to be hired shortly. Hethereafter received approval to assemble a program for anew wage format. He began working on March 6. In theprocess of assembling a new wage scale, he discarded Re-spondent's old system of merit wages as being too unwield?and subjective. and instead he settled on a pay scale planbased upon employment longevity. He testified withoutcontradiction that he settled upon a wage system and scalethat was comparable to the wages at Mid-West Distribu-tors. His testimony as to the job market, the need for higherwages to attract qualified employees, and the wages paid atMid-West Distributors was challenged.At this point, the expectations of the employees shouldbe noted. On November 7, 1977. Bujalski had addressed theemployees at a group meeting. His testimony as to what hetold employees is more credible than the hesitant and un-certain testimony of employee Craig Hayes. Where there isa variance, I credit the more assured Bujalski. At that meet-ing Bujalski announced that the employees would receive awage increase. He explained that the basis for granting theincrease was the 8-percent increase in the current cost ofliving. He told them that some employees would receive an8-percent raise and some would receive less. He also toldthem that some would receive more than 8 percent. In thepast raises were given at 6-month intervals. Bujalski toldthe employees that Respondent was to embark on rapidand extensive changes in production and also with respectto wage scale criteria. He also told them that another raiseI All dates are hereinafter 1978 unless otherwise stated.425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be granted in 6 months or sooner. According toHayes, the raise was supposed to have been put into effectwithin I week after the speech but was delayed because ofsome contingency until December. Thus, on or about De-cember 5, 1977, a wage increase was given to employees.The percentage of increase varied. Some employees re-ceived less and some received more than 8 percent.On March 7 Bell was introduced to the employees at agroup meeting in plant II. It is his uncontradicted andcredible testimony that he told the employees at that meet-ing of his past experience at Mid-West Distributors, that hetold them of Respondent's expansion plans, and that healso told them that he was developing an incentive programand a new wage scale.On March 8 Respondent mailed letters to its employeeswhich referred to an attached managerial chart of responsi-bility and a set of work rules. These work rules had existedin the past but were referred to in the letter as "new workrules." The letter stated that work rules would be madeeffective "March 8, 1978." The letter described the Respon-dent as a "growing company," and mentioned that changes"will come about in the future ..."; the letter also ended onthe expressed hope that the employee as well as the stock-holder will benefit from the growth of the Company.Thus, prior to the advent of the union organizing effort, itis clear that Respondent was in the throes of an expansionprogram, that employees were advised of it, and that theywere advised of coming profound changes with respect totheir pay scale. Under such circumstances, the subsequentannouncement of a wage increase is something that the em-ployees could reasonably anticipate. Also under such cir-cumstances, it is reasonable to conclude that the employeeswould anticipate a wage increase that exceeded 8 percentand one that might not necessarily hinge upon the old 6-month pattern of raises.The first union organizational activity apparently oc-curred on or about March 28. Bell volunteered that he firstbecame aware of the union card solicitation on that date.On April 5 a wage increase was announced to the employ-ees in a group meeting conducted by Bujalski and Bell. Theeffective date selected for the wage increase was April 17.'lie starting rate was previously $3 per hour; it was raisedto $3.50. All employees received raises. Some receivedsomewhat more than 50 cents per hour and some somewhatless than 50 cents per hour. Thus, Hayes received a raisefrom $4 per hour to $4.50 per hour. The wage scale wasbased upon longevity and was comparable to Mid-WestDistributors rates.According to Bujalski and Bell, the raise was announcedwithout any reference to ongoing union activity; Bujalskidescribed the expansion program and the expected growthof the Company, and Bell advised them of the new payscale to be effective April 17, based on longevity. Bell prom-ised to post the seniority rosters so that each employeecould quickly discover his wage increase.Of over 35 employees present at that meeting, only 2were called upon by the General Counsel to testify as tothat meeting Craig Hayes and David Williams.22 illiams was promoted to yard foreman, a supervisory position, in Au-gust.Despite the announcement at the meeting of a substantialraise and despite the uncontradicted testimonies of Bujalskiand Bell as to the expansive growth of the Company, Wil-liams testified that Bujalski stated at the meeting that theCompany could not afford a raise at that time but couldafford it at a later date. He then testified that Bujalskistated that Respondent could not make too many improve-ments at that time, but that he did not think that the Unioncould better the conditions for the employees. He thenabruptly testified that Bujalski announced a 50-cent raise.Hayes testified that Bujalski referred to the Union, thatRespondent could not deal with the Union, that it wouldnot negotiate with the Union, that it was undergoing"growing pains," that all employees were underpaid anddeserved raises, and that Respondent would have to close ifthe Union succeeded in the attempt to organize employees.He further testified that the employees were given two let-ters at that meeting. One letter was the March 8 letter re-garding the announced work rules, and the second letter,dated April 10, contained Respondent's campaign positionagainst the Union. The General Counsel alleges that thework rules were announced on March 8, by means of thatletter. Respondent's testimony is in accord with that con-tention. It is unlikely that Respondent redistributed the let-ter on April 5. As to the second letter of April 10, Bujalskitestified that it was composed and mailed to all employeeson April 10. He testified that nothing was distributed to theemployees at that meeting or at the two subsequent meet-ings the Employer conducted during which it set forth itsposition in the union organizing campaign.' Bujalski testi-fied that all employees did, in fact, receive such letters on orabout April 10. He was not contradicted in this testimony.It is unlikely that the letter dated April 10 was distributedon two dates.Hayes also testified with great emphasis that Bujalskitold the employees at the meeting that the Union had fileda petition for an election, and that there would be an elec-tion. This is highly improbable because the organizing ef-fort was in its embryonic stage, and no petition had beenfiled until April 17.4With respect to the April 10 letter, Hayes attempted toexplain his certitude on that point by recounting a conver-sation he purportedly had with Bauman and employeeWegner with regard to that letter. Bauman did not testify,and Wegner, who was called to testify by the GeneralCounsel, did not testify to any aspect of the April 5 meet-ing, and thus he did not corroborate Hayes.Williams could recall nothing else about the meetingother than his uncertain cryptic and noncontextual testi-mony. His pretrial affidavit was admitted into evidence.'His testimony therein is also cryptic and based on his sub-jective perceptions rather than actual recollections, e.g., hetestified that Bujalski linked the closing of the plant withNeither the General Counsel nor the Charging Party alleges that Respon-dent engaged in any interference with employees' nghts by its conduct atthose two later meetings.4In some confusion, Williams. at first in his cross-examination, indicatedthat there may have been reference to a petition at the April 15 meeting; hethen conceded that he was probably confusing that meeting with a subse-quent meeting conducted by Respondent.See Alvin J. Bart and Co., Inc. 236 NLRB 242 (1978) Star Kisr Samoa,Inc, 237 NL.RB 238 (1978).426 AUTOMATED PRODUCTS. INC.the Union "in so many words." The affidavit is completelysilent as to any distribution of letters at the April 5 meeting,as to any reference to Board election or petition, or as to arefusal by Respondent to negotiate with the Union. Wil-liams' testimony in numerous other areas is also inconsis-tent with that of Hayes. In his pretrial affidavit Hayes testi-fied that Bujalski did not actually say that the Companywould close but that was "how I took it." Hayes' testimonyconflicts with his own affidavit in other areas and, in part, isrepudiated by him.In sum, the testimonies of Hayes and Williams are incon-sistent, internally inconsistent, and inherently improbable.,Williams was unable to recall events. Hayes, who had beenreprimanded and subsequently discharged by Respondent,was openly hostile and partisan in his testimony. He lackedfluency and responsiveness. He repeatedly insisted uponhaving questions posed in cross-examination read back tohim before he would venture an answer. His antipathytoward Respondent was manifest in his demeanor.Based upon the foregoing, I credit the testimonies ofBujalski and Bell as to the April 5 meeting. Both were cer-tain and detailed in recollection and responsive when beingquestioned. Bell candidly volunteered having acquiredknowledge of union solicitation efforts despite the fact thatneither the General Counsel nor the Charging Party ad-duced any evidence into the record as to that activity exceptfor the testimony of firstline foreman Kmiec, who signed aunion card prior to April 5.Thus, I conclude that the raise was announced on April 5without any mention of the Union, much less a threat toclose the plant.The question remains, however, whether Respondent ac-celerated and/or exaggerated the wage increase upon learn-ing of the union activity on March 28. Bell testified that hehad prepared the wage scale, had presented it to the boardof directors, and had obtained approval from them onMarch 27. The minutes of the board of director's meetingcorroborated his testimony as does Bujalski's testimonythat on March 24 he and Bell consulted and decided thatBell would proceed to present the recommendation to theboard of directors. As to the date of the announcement, theGeneral Counsel argues that the announcement was calcu-lated to precede a union meeting of April 6. However, thereis no evidence that a union meeting was ever held on April6 or that it was ever announced to be held on that date. Belltestified that he accelerated the employee meeting fromApril 7 to April 5 upon his discovery that Bujalski was tobe absent on April 7 for business reasons. Bell credibly tes-tified that he originally considered April 10 as the effectivedate of the raise, but he postponed the effective date toApril 17 because of the inability of the payroll clerk toimplement the raise on or about April 10. I see nothingabsurd or suspicious in this explanation.I cannot conclude that the raise was accelerated to com-bat the Union's efforts. I credit Respondent's witnesses' tes-timonies that the raise was implemented at that particular6 For example, it is extremely unlikely that Respondent would, in onebreath, speak of its inability to grant wage increases and growing pains,while at the same time announce a substantial wage increase. It is also un-likely that Respondent would have referred to an election date and to apetition that had not et been filed.point because of necessity to have an attractive wage scalein effect at a time when Respondent was about to engage inthe massive hiring of new employees at the outset of thenew construction season. There is nothing in the record tochallenge the testimony that higher wages were necessary toattract qualified employees to be utilized by Respondent inits new field of operations. All the employees were led tobelieve that an entirely new wage scale was imminent. HadRespondent deferred action because of the union activit\.Respondent may well have put itself in jeopardy of beingaccused of an attempt to penalize employees fir engagingin union activity. Had Respondent indeed waited to imple-ment the wage increase for the usual 6-month period, theraise still would have been given before the date of theelection at a time of greater impact because of its proximityto the election. According to Hayes' testimony the 1977raise was supposed to have been granted in November. Iweek after the November 7 meeting but w.as delayed toDecember 5 because of some exigency. Thus, the April 17raise was, at most. 60 days early counting from the datethat the last scheduled raise was due. Furthermore, the elec-tion date was set by stipulation of the parties, and Respon-dent could easily have maneuvered for a later date simplyby not voluntarily stipulating.Based upon the entire record. I do not conclude that thetiming of the raise was caused by the organizing etTorts ofthe Union, nor do I conclude that the size of the pay raisehinged upon those efforts. Indeed. the Union. in its subse-quent campaign, claimed that substantially higher wageswere available at a unionized employer, and thus impliedthat unionization would achieve much higher wages for Re-spondent's abnormally underpaid employees.'B. Threat o Eliminate the ,Nigit Shi/iWilliams testified hesitantly, cryptically, and withoutcontext that at the end of April or early MaN Plant II Fore-man Bradely Gilbertson told him that if the Union came inthere would be no night crew. In cross-examination, he con-ceded that Gilbertson may have said that if the Union weresuccessful in obtaining the $5 per hour they were pushingfor that the Company might not be able to afford a nightshift. Thus. Wegner appeared to have no certain, at all asto what was actually said.Gibertson testified that on one occasion he came uponWilliams who was engaged in a conversation with MarkBauman. yard foreman. at 4 p.m.. at the dxr at plant 11.At that point Gilbertson. who was then the night-shift fore-man. joined them. Bauman looked at Gilbertson and asked"the nighters are going to get laid off aren't they if theUnion get in?" In response to his fellow foreman. G(ilbert-son replied "It's possible that ifthey get the $5 an hour theyare pushing for." He stated nothing further. In light of Wil-liams' admission and lack of certitude I credit the testi-mony of Gilbertson.C. Interrogation Threat of/ I.os of Job Securit'Hayes testified that during the third week of May. justoutside of plant room II at 8 a.m.. Bujalski engaged him in' The [ nion. in its campaign literature. referred to the $5' 23 starting w agerate at another employer's facility which t implied was unionlled427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa conversation wherein Bujalski stated that the Unionshould not "pressure" Respondent, and that the Union hadno right "to be here," and "stuff like that" and then asked"how much support the Union had." Before Hayes couldanswer, Bujalski was summoned away to answer the tele-phone. Bujalski denied the conversation.Hayes testified that his next conversation with Bujalskioccurred during the fourth week of May. He testified thathe went into Bujalski's office to complain of employees'mistreatment by foremen. It is apparent from his testimonythat he was complaining specifically about abusive lan-guage directed toward him when he complained to the fore-men about a shortage of supplies. According to Hayes,Bujalski denied the mistreatment and then proceeded toraise the subject of the Union by complaining that Respon-dent should not have to perform "book work" caused byunionization, i.e., dues deductions, and that the Unioncould not offer the "Company" anything. He offered noexplanation for that jarring change of subject matter, par-ticularly as to what caused Bujalski to talk about a matterthat would be of concern in the far distant future in a mat-ter which is more pertintent to negotiations. Hayes purport-edly then inquired "what about job security?" Hayes testi-fied that Bujalski answered that the Union cannot offer jobsecurity and that if he, Hayes, wanted job security heshould vote "no." Hayes testified that Bell had joined themand at that point stated "yes, Craig, if you want job securityvote no on the Union." At that point Bell was summonedaway to answer the telephone, and Hayes went back towork. The complaint alleges no misconduct in this regardby Bell but alleges that Bujalski uttered the threat of a lossof job security. No amendment was sought as to Bell.In Hayes' pretrial affidavit he made no mention of theMay interrogation, but he testified "I have no idea how oreven if the Company knew of my union activity/feelings. Iwas never questioned nor did I volunteer information inthis regard." Apparently, the interviewer covered the sub-ject of interrogations. The May interrogation was not al-leged in the original complaint but was amended at thehearing after Hayes was asked to direct his attention to thelast week of May and was asked whether he had a conver-sation with Bujalski, to which Hayes reponded that he hadtwo conversations and proceeded with the foregoing testi-mony.During cross-examination, when asked if what Bell actu-ally may have said as whether the Union cannot guaranteejob security, Hayes (after a long hesitation) responded thathe did not "think so." He then asserted that "the way I tookit, if I wanted job security, I'd better vote no...." In hispretrial affidavit stated that after discussing his complaintwith Bujalski, Bujalski stated "we have nothing againstyou"; and then stated "If you want job security vote 'no'-the Union cannot guarantee job security." Hayes qualifiedthat testimony, however, with the appendage "or somethingvery much like that." Thus, in Hayes' affidavit, Bujalskiimmediately referred to job security without reference toother union disadvantages. Furthermore, in his affidavitHayes stated that Bell said "the Union cannot guaranteejob security so vote 'no.'" In his redirect testimony Hayestestified that Bell and Bujalski made identical statements.Upon redirect examination Hayes testified that he know-ingly gave the Board agent an incorrect account of whatBell had stated because he was fearful that his statement,despite the assurance of confidentiality set forth in the affi-davit, would somehow get back to Respondent. This is amost unconvincing performance of dissembling. If thatwere Hayes' concern, why did he give other damaging testi-mony to Respondent in that affidavit, and why did he givethe statement in the first place.In view of the manifest bias of the witness, the inconsis-tencies in his testimony, and the overall unreliability of histestimony, I credit Bujalski's and Bell's versions of the Mayconversations. I credit Bujalski that he did not ask Hayesabout employee support of the Union, but rather, it wasHayes who raised the subject and tried to ingratiate himselfwith Bujalski by assuring him that the Union did not havesupport and that he was, in any event, not going to vote atthe election and would be on vacation at that time. Indeed,Hayes did not vote. I credit Bujalski and Bell that Hayescame to the office to complain of his personal treatment,that no reference was made to job security by Bujalski, andthat the discussion centered on Hayes' necessity to fill outproduction reports regarding lack of supplies. I construeBell's testimony that he can recall no reference to job secu-rity by him as an adequate denial of Hayes' unreliable tes-timony.'D. Threat To Close by ForemanEmployee Kevin Wegner testified that he had signed aunion card on April 5. Foreman Thomas Kmiec, an admit-ted supervisor, signed a union card on some prior date.According to Wegner, these two gentlemen had an occasionto discuss the Union, to the best of Wegner's uncertain rec-ollection, 1 or 2 weeks before the election. Kmiec deniedthat he had such a conversation with Wegner. Wegner tes-tified that the conversation occurred outside the two plants,and what while alone with Kmiec, he was told that if "wewould get a union, we wouldn't really have anybody thatcould really run a union. And that if we did get a union in,the Company could possibly not afford to pay the employ-ees what we might want. And that the Company would foldor close its doors." At that point, Wegner supposedly askedKmiec who it was that instructed him to make such a state-ment. The conversation then terminated.On examination by the Charging Party, Wegner testifiedthat Kmiec stated "the Union wouldn't be or the Companywould not be able to afford us for what we might ask for awage. And that the doors would probably-may close orwould be almost all of us without a job." Wegner's demea-nor indicated a hesitancy and lack of certitude as to whathe could recall of the conversation. He could not recall howthe conversation started, whether other subjects were dis-cussed, or whether he had said something about the Unionthat led up to the alleged remarks of Kmiec. Upon review-ing the relative demeanor of both witnesses, I creditAt the time of this incident Hayes was a "press foreman," who wascharged with the responsibility for the timely work efforts of subordinateemployees and was, on one occasion, consulted with respect to the dischargeof an employee. In view of the above factual finding, it is unnecessary for meto decide whether Hayes was an employee within the meaning of the Actand entitled to the protection of the Act.428 Kmiec's denial. Wegner was far too uncertain of exactlywhat was stated. I therefore find his testimony unreliable.E. Conclusions1. Interrogations, threats, granting of wage increaseIn view of the foregoing findings of fact, I conclude thatRespondent did not engage in coercive interrogations andthreats of plant closure or loss of job security as allegedwith respect to Bujalski, Bell, or Kmiec. I also concludethat the wage increase was granted in consequence of busi-ness considerations and was not timed to frustrate theUnion's organizing efforts. With respect to Foreman Gil-bertson's conversation with employee Williams, Respon-dent argues that his statement constitutes nothing morethan economic speculation, i.e., if Respondent cannot af-ford the wage demands agreed to in negotiations, then itmight eliminate the night shift. I disagree. Gilbertson'scomment was not made within the context of the discussionof economics. Rather, from Gilbertson's own account, anemployee was engaged in a discussion with another fore-man, Bauman, about a matter of concern, i.e., the fate ofthe night-shift crew. When Gilbertson approached, Bau-man sought confirmation from him, the night-shift fore-man, that a definite event would occur, i.e., the layoff of thenight shift upon the organizing success of the Union. Gil-bertson's response was therefore critical, especially in viewof his position as night-shift foreman. His response did notreassure the concerned employee. He did not repudiateBauman's threat. In essence, he told the employee thatunionization was futile because if it were successful in bar-gaining for higher wages, it might result in the layoff of theentire night shift. This prediction was not carefully couchedin terms of economic necessity. Rather, it was only limitedto the contingency of the Union's bargaining success. More-over, in such a context, at a time within 2 weeks of anelection, the incident is neither so trivial nor isolated as tobe disregarded as a mere casual opinion given by a lowlevel supervisor. Although an employer or his agents maymake a prediction as to the precise effects he believes theunionization will have upon his company, that prediction"must be carefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrably probablyconsequences beyond his control...." N.L.R.B. v. GisselPacking Co., Inc. 395 U.S. 575, 616 (1969). Gilbertson'sstatement was not carefully phrased in terms of economics,but rather it lay open the clear possibility that Respondent,in retaliation for the Union's bargaining success, might ter-minate the third-shift employees. Thus, Gilbertson's state-ment clearly had the tendency to interfere with the employ-ees' right to freely select or reject union representationwithout threat of reprisal, expressed or implied. Accord-ingly, I conclude that Respondent by its conduct violatedSection 8(a)(X) of the Act and interfered with the electionprocess as alleged in Objection 5.2. The no-distribution ruleAs indicated above, Respondent published or repub-lished work rules by means of the March 8 letter addressedto individual employees. It did so because of the increasedAUTOMATED PRODUCTS. INC.hiring of new employees. Rule 9 set forth as a basis fordischarge upon the second violation the following conduct"Distributing written or printed matter of any descriptionon company premises unless approved by the manage-ment."Respondent adduced no evidence of special circum-stances which would justify this overly broad rule thatclearly abridges employees' rights to engage in protectedactivities during their nonworking time and in nonworkingareas. Soddard-Quirk Manufacturing Co., 138 NLRB 615(1962). Respondent argues that inasmuch as the rule wasrescinded in July when Respondent was apprised of its in-validity and inasmuch as there is no evidence that the rulewas actually enforced, a remedial order is inappropriate.Respondent argues further that there is evidence in therecord that managerial personnel were aware of the distri-bution of union materials on its premises. yet they did notorder the employees to comply with the rule. It is not clear,however, when or where distribution occurred or who wasinvolved in such distribution. Respondent cites BellingerShipyards, Inc., 227 NLRB 620 (1976); and Deringer Mfg.Company, 201 NLRB 622 (1973), in support of its position.In those cases the Board, because of corrective action takenby the employer in the peculiar circumstances of thosecases, ordered no remedial action. However, there is nodoubt that the solicitation/distribution rules consideredtherein were invalid. In the Deringer case, a violation of theAct was found, but no remedial order was issued. In theBellinger case, because of pragmatic considerations, a viola-tion was not found.The circumstances of this case are distinguishable fromthose two cases. In this case, Respondent promulgated andmaintained its rules at the outset of the hiring of a largenumber of new employees. These new employees, by theletter of March 8, were directed to focus their attention onthe rules as well as the sanctions for disobedience. TheUnion's organizing effort commenced 20 days later. Thisrule remained in effect until July. The rule was never explic-itly repudiated at that time. The generalized testimony inthe record concerning occasions of noncompliance fallshort of a demonstration that the rule was universally disre-garded or universally understood by the employees to benonapplicable to the distribution of union materials. It is,on the contrary, reasonable to infer that a good many if notmost of the employees assumed that their Employer meantwhat it said when it promulgated that rule. Consequently,the mere fact of its maintenance most certainly tended toinhibit the union activities of the conscientious employee.This occurred within the context of a preelection campaignand therefore necessarily tended to interfere with the elec-tion process. I therefore do not construe the rationale of theBellinger and Deringer cases applicable herein. Rather, Iconclude that the maintenance of rule 9 constituted a viola-tion of Section 8(a)(1) of the Act during the preelectionperiod which necessarily warrants the setting aside of theelection pursuant to Objection 8.CoNcLusloss OF LAW1. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.429 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The Union is a labor organization within the meaningof Sections 2(5) of the Act.3. Respondent has interfered with, restrained, and co-erced employees in the exercise of the rights guaranteedthem under Section 7 of the Act in violation of Section8(a)( ) of the Act by threatening employees with discontin-uation of the night shift if the Union is elected or is success-ful in collective bargaining and by at all times betweenMarch 8 and July 1978 maintaining a written policy whichrequires employees to obtain the Employer's permission be-fore engaging in the distribution of any written or printedmaterial on the Employer's premises.4. Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.5. By engaging in the aforesaid unlawful conduct, theEmployer interfered with the free choice of employees inthe election.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I recommend that it be required to ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. It is furtherrecommended that the election which was held on June 8,1978, be set aside and that Case 30-RC-3331 be remandedto the Regional Director for Region 30 for the purpose ofconducting a new election at such time that he deems suchcircumstances permit a free choice of bargaining represent-ative.On the foregoing findings of fact, conclusions of law, theentire record herein, and pursuant to Section 10(c) of theAct, I hereby recommend the following:ORDER9The Respondent, Automated Products, Inc., Marshfield,Wisconsin, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Maintaining or enforcing any written or unwrittenrule or policy which requires employees to obtain the per-mission before engaging in distribution of any written orprinted material on Respondent's premises.(b) Threatening employees with the elimination of the9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order and all objections thereto shall be deemedwaived for all purposes.night shift if the Union is elected or is successful in thecollective-bargaining process.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post at its facilities in Marshfield, Wisconsin, copiesof the attached notice marked "Appendix."'°Copies of saidnotice, on forms provided by the Regional Director for Re-gion 30, shall be posted by Respondent immediately uponreceipt thereof, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 30, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedas to any alleged violations of the Act not found herein.10 In the event that this Order is enforced by a judgment of a United Statescourt of appeals, the words in this notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States of Appeals Enforcing an Order of the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENAIIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an administrative law judge at whichall parties had the opportunity to present arguments, it hasbeen decided that we, Automated Products, Inc., have vio-lated the National Labor Relations Act, as amended. Wehave therefore been ordered to post this notice and to com-ply with its provisions.WE W'ILL NOT maintain or enforce any written orunwritten rule or policy which requires employees toobtain our permission before engaging in the distribu-tion of any written or printed material on our premises.WE W.ILL NOT threaten employees with the discon-tinuation of the night shift if the Union is elected or ifthe Union is successful in collective bargaining.WE WILL. NOT in any like or related manner infringeon rights guaranteed to employees by the National La-bor Relations Act.AUTOMATED PRODUCTS, INC.430